This is an appeal from the district court of Wagoner county. Judgment was rendered against the defendants on the 20th day of July, 1917. Motion for a new trial was overruled on the 6th day of October, 1917. The appeal was lodged in this court on April 8, 1918, more than six months from the date of the final order and judgment of the court sought to be appealed from. Defendants in error file motion to dismiss the appeal for the reason that petition in error was not filed in this court within the time prescribed by law.
Proceedings in error in this court must be filed within six months after the rendition of the final order sought to be reviewed, and, if not so filed, this court is without jurisdiction to entertain the appeal. Phillips v. Dillingham,44 Okla. 102, 144 P. 363; Dill v. Flesher, 53 Okla. 359,156 P. 1191; Williams v. Thompson, 68 Okla. 301, 174 P. 268.
The appeal is therefore dismissed.